Citation Nr: 1734401	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for special monthly compensation (SMC) based on aid and attendance prior to the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968. He died in February 2010 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

In view of the action taken below on the claim for aid and attendance benefits, which is the greater benefit, the claim for housebound benefits is rendered moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to his February 2010 death, the Veteran was as likely as not in need of the regular aid and attendance of another person due to service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for SMC due to the need for regular aid and attendance prior to the Veteran's February 2010 death have been met. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. As discussed below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this matter.

Analysis

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

The appellant contends the Veteran was entitled to special monthly compensation based on need for aid and attendance prior to his death. Particularly, the appellant claims that the Veteran was wheelchair bound and needed assistance with activities of daily living, to include, dressing, shower transfer, toilet transfer, meal preparation, and transportation.

Prior to his February 2010 death, the Veteran was service-connected for coronary artery disease with bypass surgery (60 percent disabling); Parkinson's Disease (retroactively 30 percent disabling from August 14, 2008); diabetes mellitus type II (20 percent disabling); right upper extremity weakness residual of cerebrovascular accident (20 percent disabling); hypertension (10 percent disabling); left facial droop, residual of cerebrovascular accident (10 percent disabling); peripheral neuropathy, left lower extremity (10 percent disabling); peripheral neuropathy, right lower extremity (10 percent disabling); and impotency (noncompensable). A total
rating based upon individual unemployability was in effect since November 24, 2003.

The Board observes that the Veteran received VA treatment for his various service-connected disabilities. He also received some private treatment for an abnormal gait, which was related to his service-connected cerebrovascular accident. 

A July 2008 aid and attendance examination demonstrated the Veteran's need for aid and attendance due to neuropathy and poor balance. It was noted that the Veteran used a walker to ambulate but could not use a wheelchair. 

Notably, at an April 2009 psychiatric evaluation, the examiner recommended that the Veteran receive home health care to assist in his daily activities of living. 

At an October 2009 RO hearing, the Veteran stated that his Parkinson's Disease had worsened and that he essentially had no feeling below his knees. He also indicated that he was experiencing incontinence. 

In April 2010, the Veteran's sister-in-law stated that she assisted in transporting the Veteran and appellant to his October 2009 RO hearing. Specifically, she claimed that she had to help the Veteran get into and out of the car and his wheelchair. 

In March 2017, the appellant testified that the Veteran was in need of regular aid and attendance of another person. She stated that the Veteran suffered a serious fall sometime around 2008 and explained that the injuries from this fall eventually required the Veteran to need full-time care. She also explained that prior to his death, the Veteran was wheelchair bound and required her assistance in performing many activities of daily living. 

After a review of the evidence, the Board finds that there is sufficient evidence demonstrating that prior to the Veteran's death, his service-connected disabilities, on their own, caused him to require help in dressing himself, bathing, feeding, and attending to the wants of nature. 

It is noted that the prior denial is predicated on a finding that aid and attendance benefits could not be awarded as the Veteran did not have a single 100 percent disability rating needed for housebound benefits.  While that is a regulatory provision for the award of housebound benefits, it is not a statutory or regulatory prerequisite to awarding aid and attendance benefits.  As such, it is not a bar to this grant.

Accordingly, resolving all reasonable doubt in the appellant's favor, that prior to the Veteran's death, he was entitled to SMC based upon the need for aid and attendance and the claim is granted. See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.159, 3.350(b)(3), 3.352(a).

ORDER

Entitlement to service connection for special monthly compensation (SMC) based on aid and attendance prior to the Veteran's death is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


